1

2

3

4                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
5                                      AT TACOMA

6    DEREK R.,
                                                          Case No. 3:20-cv-05154-TLF
7                             Plaintiff,
            v.                                            ORDER REVERSING AND
8                                                         REMANDING DEFENDANT’S
        COMMISSIONER OF SOCIAL                            DECISION TO DENY BENEFITS
9       SECURITY,
10                            Defendant.

11

12          Plaintiff has brought this matter for judicial review of defendant’s denial of his

13   applications for disability insurance (DIB) and supplemental security income (SSI)

14   benefits.

15          The parties have consented to have this matter heard by the undersigned

16   Magistrate Judge. 28 U.S.C. § 636(c); Federal Rule of Civil Procedure 73; Local Rule

17   MJR 13.

18                                    I.    ISSUES FOR REVIEW

19          A. Did the Administrative Law Judge (“ALJ”) err in evaluating Plaintiff’s

20               subjective symptom testimony?

21          B. Did the ALJ err in assessing medical opinion evidence?

22          C. Did the ALJ err in assessing lay witness testimony?

23          D. Was the Plaintiff’s residual functional capacity (“RFC”) determination

24               supported by substantial evidence?

25
     ORDER REVERSING AND REMANDING
     DEFENDANT’S DECISION TO DENY BENEFITS - 1
1                                          II.      BACKGROUND

2           On October 2016, Plaintiff filed applications for DIB and SSI, alleging in both

3    applications a disability onset date of December 31, 2013. Administrative Record (AR)

4    351–52, 359. Plaintiff’s applications for DIB and SSI were denied upon official review

5    and upon reconsideration. AR 201–02, 227–28. A hearing was held before ALJ Paul

6    Gaughen on September 18, 2018. AR 160–89. On November 29, 2018, the ALJ issued

7    a decision finding that Plaintiff was not disabled. AR 28–51. On December 17, 2019, the

8    Social Security Appeals Council denied Plaintiff’s request for review. AR 1–7.

9           Plaintiff seeks judicial review of the ALJ’s November 29, 2018 decision. Dkt. 4.

10                                  III.         STANDARD OF REVIEW

11          Pursuant to 42 U.S.C. § 405(g), this Court may set aside the Commissioner’s

12   denial of Social Security benefits if the ALJ’s findings are based on legal error or not

13   supported by substantial evidence in the record as a whole. Revels v. Berryhill, 874

14   F.3d 648, 654 (9th Cir. 2017). Substantial evidence is “‘such relevant evidence as a

15   reasonable mind might accept as adequate to support a conclusion.’” Biestek v.

16   Berryhill, 139 S. Ct. 1148, 1154 (2019) (internal citations omitted).

17                                          IV.      DISCUSSION

18          In this case, the ALJ found that Plaintiff had the severe, medically determinable

19   impairments of affective anxiety-related post-traumatic stress disorder (“PTSD”),

20   substance addiction disorders, and a severe musculoskeletal impairment to his right

21   hand. AR 34. Based on the limitations stemming from these impairments, the ALJ found

22   that Plaintiff could perform a reduced range of light work. AR 37. Relying on vocational

23   expert (“VE”) testimony, the ALJ found at step four that Plaintiff could not perform his

24   past relevant work, but could perform other light, unskilled jobs at step five of the

25
     ORDER REVERSING AND REMANDING
     DEFENDANT’S DECISION TO DENY BENEFITS - 2
1    sequential evaluation; therefore, the ALJ determined at step five that Plaintiff was not

2    disabled. AR 44.

3           A. Whether the ALJ Erred in Assessing Plaintiff’s Subjective Symptom

4              Testimony

5           Plaintiff avers that the ALJ’s adverse credibility finding as to his own symptom

6    testimony was not supported by adequate reasoning. Dkt. 18, pp. 12–17.

7           In weighing a plaintiff’s testimony, an ALJ must use a two-step process. Trevizo

8    v. Berryhill, 871 F.3d 664, 678 (9th Cir. 2017). First, the ALJ must determine whether

9    there is objective medical evidence of an underlying impairment that could reasonably

10   be expected to produce some degree of the alleged symptoms. Ghanim v. Colvin, 763

11   F.3d 1154, 1163 (9th Cir. 2014). If the first step is satisfied, and provided there is no

12   evidence of malingering, the second step allows the ALJ to reject the claimant’s

13   testimony of the severity of symptoms if the ALJ can provide specific findings and clear

14   and convincing reasons for rejecting the claimant’s testimony. Id.

15          In addition to testifying at the hearing, Plaintiff submitted function reports in

16   November 2016 and January 2017. See AR 405–12, 432–39. In each report, he

17   described “up and down” shifts in his mood from one day to the next and stated that, on

18   some days, he was so depressed that he did not want to leave his bed, comparing this

19   experience to “hibernating.” AR 405, 412, 432. He also stated that he had difficulty in

20   dealing with authority figures and felt “just negative towards people” in general, suffered

21   from a stutter and frequent forgetfulness, and struggled to summon the necessary

22   concentration or motivation to complete tasks. AR 410.

23

24

25
     ORDER REVERSING AND REMANDING
     DEFENDANT’S DECISION TO DENY BENEFITS - 3
1           The ALJ found that Plaintiff’s symptoms were less severe than he alleged,

2    reasoning that (1) his statements were inconsistent with his activities of daily living, (2)

3    Plaintiff sought only conservative treatment for these symptoms, and treatment

4    mitigated his symptoms significantly, and (3) the symptoms alleged were inconsistent

5    with objective medical evidence. AR 36–37.

6           With respect to the ALJ’s first reason, a claimant’s participation in everyday

7    activities, indicating capacities that are transferable to a work setting, may constitute

8    grounds for an adverse credibility determination. Orn v. Astrue, 495 F.3d 625, 630 (9th

9    Cir. 2007) (emphasis added). Yet, disability claimants should not be penalized for

10   attempting to lead normal lives in the face of their limitations. See Reddick v. Chater,

11   157 F.3d 715, 722 (9th Cir. 1998) (citing Cooper v. Bowen, 815 F.2d 557, 561 (9th Cir.

12   1987) (claimant need not “vegetate in a dark room” in order to be deemed eligible for

13   benefits)).

14          Here, the activities listed by the ALJ included Plaintiff’s participation in mixed

15   martial arts (“MMA”) cage fighting and weightlifting, part-time work, and attendance at

16   Alcoholics Anonymous (“AA”) and Narcotics Anonymous (“NA”) meetings. First, the

17   ALJ’s citations to the record do not indicate either the frequency or intensity with which

18   Plaintiff engaged in MMA cage fights or weightlifting. See AR 514 (documenting hand

19   injury from MMA); 560 (stating Plaintiff had “been lifting more weights for exercise” with

20   no indication of how frequently this took place). At the hearing, Plaintiff stated that he

21   had taken up MMA at the encouragement of his family as a way to mitigate his anger

22   issues, and that he broke his left hand while fighting, forcing him to quit altogether. AR

23   170–71.

24

25
     ORDER REVERSING AND REMANDING
     DEFENDANT’S DECISION TO DENY BENEFITS - 4
1           The ALJ’s citations to portions of the record documenting Plaintiff’s work

2    activities, similarly, do not support a finding that Plaintiff was able to adhere to the rigors

3    of a full-time job. AR 41 (citing AR 518, 554, 557). Indeed, the ALJ’s last citation on this

4    topic is to a medical record indicating Plaintiff had to miss work due to severe pain. AR

5    564. The ALJ relied on Plaintiff’s work activity to show he was not limited by his hand

6    injury, but there is not any indication in these records as to how frequently he was

7    required to use his right hand; indeed, at the hearing, Plaintiff testified to a work-related

8    injury to his right hand in 2016. AR 41; see also AR 176. Finally, the record does not

9    disclose the frequency with which Plaintiff attended AA or NA meetings or assumed any

10   volunteer duties in these organizations. Without more, Plaintiff’s activities are not a

11   clear and convincing reason supporting an adverse credibility determination. See Fair v.

12   Bowen, 885 F.2d 597, 603 (9th Cir. 1989) (“[M]any home activities are not easily

13   transferable to what may be the more grueling environment of the workplace, where it

14   might be impossible to periodically rest or take medication.”).

15          As to the ALJ’s second reason, the effectiveness of treatment is a relevant factor

16   in determining the severity of a claimant's symptoms. 20 C.F.R. § 416.929(c)(3); see

17   Warre v. Comm'r of Soc. Sec. Admin., 439 F.3d 1001, 1006 (9th Cir. 2006); Tommasetti

18   v. Astrue, 533 F.3d 1035, 1040 (9th Cir. 2008) (a favorable response to treatment can

19   undermine a claimant's complaints of debilitating pain or other severe limitations). The

20   conservative nature of treatment can serve as a specific, legitimate reason for

21   discounting a medical opinion when it successfully relieves symptoms. See 20 C.F.R. §

22   404.1529(c)(3)(iv) (evaluating the effectiveness of medication and treatment and not

23   whether treatment is aggressive or conservative). Here, the conservative treatment as

24

25
     ORDER REVERSING AND REMANDING
     DEFENDANT’S DECISION TO DENY BENEFITS - 5
1    described by the ALJ for Plaintiff’s mental health symptoms included regular therapy

2    and prescription medications—the latter including Depakote, Wellbutrin, and Seroquel;

3    trials of hydroxyzine and clonazepam; and prazosin. AR 40. For his physical pain

4    symptoms, Plaintiff underwent successive surgeries in his right hand and was

5    prescribed physical therapy and narcotic pain medications. AR 40; 172. Even if these

6    treatments could be described as conservative, new evidence submitted to the Appeals

7    Council indicates that Plaintiff continues to present with significant anxiety symptoms

8    and intermittent depression, and that he continues to suffer from physical pain

9    symptoms, having fractured his hand yet again in 2019. See AR 52, 72, 79, 100.

10   Accordingly, the ALJ’s finding that Plaintiff’s condition could be effectively managed with

11   conservative treatment is not supported by substantial evidence.

12          As to the ALJ’s final reason, an inconsistency with the objective evidence may

13   serve as a clear and convincing reason for discounting a claimant’s testimony.

14   Regennitter v. Comm’r of Social Sec. Admin., 166 F.3d 1294, 1297 (9th Cir. 1998). But

15   an ALJ’s decision may not reject a claimant’s subjective symptom testimony “solely

16   because the degree of pain alleged is not supported by objective medical evidence.”

17   Orteza v. Shalala, 50 F.3d 748, 749-50 (9th Cir. 1995); Byrnes v. Shalala, 60 F.3d 639,

18   641-42 (9th Cir. 1995) (applying rule to subjective complaints other than pain).

19          As to Plaintiff’s mental health symptoms, the ALJ discussed at length mental

20   status examination results that showed Plaintiff with normal speech, cooperative

21   behavior, a sound attention span, appropriate thought content and thinking patterns,

22   and “depressed although normal mood and affect,” as well as physical exam results that

23   “often do not mention any particular observed mental abnormalities.” AR 40 (citing AR

24

25
     ORDER REVERSING AND REMANDING
     DEFENDANT’S DECISION TO DENY BENEFITS - 6
1    535, 543, 554, 557, 560, 675, 903). The ALJ did not discuss mental status and physical

2    exams that documented heightened anxiety and intermittent panic attacks, an affect that

3    was fatigued, tired or agitated, and restlessness or tearfulness. See, e.g. AR 521, 529,

4    538, 540, 550, 602, 615, 617, 913–17. The ALJ discussed, in greater depth, one mental

5    status examination purportedly from spring 2018 that showed plaintiff was able to count

6    serial threes and sevens, memorize digit spans, sustain concentration and recall words

7    with only one error. AR 40 (citing AR 623–33). However, this mental status examination

8    took place in the spring of 2008, well before the alleged onset date of Plaintiff’s

9    disability, not in 2018. The ALJ addressed Plaintiff’s poor performance in a September

10   2018 mental status exam but appeared to link it to an “episode of lightheadedness and

11   hyperventilation” that occurred in July 2018. AR 40 (citing AR 672–76, 1204–14). The

12   two-month gap between Plaintiff’s emergency room visit and his mental status exam

13   does not support an inference of linkage between the two.

14          The ALJ does not acknowledge the inherently cyclical nature of bipolar disorder.

15   “Cycles of improvement and debilitating symptoms are a common occurrence, and in

16   such circumstances it is error for an ALJ to pick out a few isolated instances of

17   improvement over a period of months or years and to treat them as a basis for

18   concluding a claimant is capable of working.” Garrison v. Colvin, 759 F.3d 995, 1017

19   (9th Cir.2014). The regulations themselves provide, “Proper evaluation of your

20   impairment(s) must take into account any variations in the level of your functioning in

21   arriving at a determination of severity over time.” 20 C.F.R. Pt. 404, Subpt. P, App. 1, §

22   12.00D(2). Because bipolar disorder is variable, an ALJ may not “improperly single[ ]

23   out a few periods of temporary well-being from a sustained period of impairment” to

24

25
     ORDER REVERSING AND REMANDING
     DEFENDANT’S DECISION TO DENY BENEFITS - 7
1    discredit a claimant. Garrison, 759 F.3d at 1018; Reddick, 157 F.3d at 722–23 (ALJ may

2    not “cherry-pick” observations without considering context). When “a person who suffers

3    from severe panic attacks, anxiety, and depression” improves, that “does not mean that

4    the person's impairments no longer seriously affect her ability to function in a

5    workplace.” Holohan v. Massanari, 246 F.3d 1195, 1205 (9th Cir.2001). “Occasional

6    symptom-free periods—and even—the sporadic ability to work—are not inconsistent

7    with disability.” Lester v. Chater, 81 F.3d 821, 833 (9th Cir.1995). The ALJ’s finding of

8    inconsistency between Plaintiff’s subjective reports and objective medical records was

9    not supported by substantial evidence. Thus, the ALJ erred.

10          While the ALJ erred, the Court must determine whether this error was harmless.

11   Harmless error principles apply in the Social Security context. Molina v. Astrue, 674

12   F.3d 1104, 1115 (9th Cir. 2012). An error is harmless, however, only if it is not

13   prejudicial to the claimant or is “inconsequential” to the ALJ’s “ultimate nondisability

14   determination.” Stout v. Commissioner, Social Security Admin., 454 F.3d 1050, 1055

15   (9th Cir. 2006); see Molina, 674 F.3d at 1115. The determination as to whether an error

16   is harmless requires a “case-specific application of judgment” by the reviewing court,

17   based on an examination of the record made “‘without regard to errors’ that do not affect

18   the parties’ ‘substantial rights.’” Molina, 674 F.3d at 1118–1119 (quoting Shinseki v.

19   Sanders, 556 U.S. 396, 407 (2009) (quoting 28 U.S.C. §2111)).

20          In this case, the ALJ’s error was not harmless. Had the ALJ properly considered

21   Plaintiff’s subjective testimony, the ALJ may have incorporated limitations related to

22   Plaintiff’s mental and physical impairments in making a determination as to Plaintiff’s

23   residual functional capacity. Had the ALJ incorporated such limitations, in turn, the

24

25
     ORDER REVERSING AND REMANDING
     DEFENDANT’S DECISION TO DENY BENEFITS - 8
1    ultimate disability determination may have changed. Accordingly, the ALJ’s error was

2    not harmless and requires reversal.

3           B. Whether the ALJ Erred in Evaluating Medical Opinion Evidence

4           Plaintiff contends that the ALJ erred in giving only “some weight” to the medical

5    opinions of examining psychologists Tasmyn Bowes, Psy.D., William Wilkinson, Ed.D.,

6    and Terilee Wingate, Ph.D., as well as reviewing psychologist Luci Carstens, Ph.D. Dkt.

7    18, pp. 3–6. He also asserts that the ALJ erred in instead relying on the opinion of

8    reviewing psychologist Matthew Comrie, Psy.D. Dkt. 18, pp. 11–12.

9           In assessing an acceptable medical source, the ALJ must provide “clear and

10   convincing” reasons for rejecting the uncontradicted opinion of either a treating or

11   examining doctor. Lester, 81 F.3d at 830 (citing Pitzer v. Sullivan, 908 F.2d 502, 506

12   (9th Cir. 1990)); Embrey v. Bowen, 849 F.2d 418, 422 (9th Cir. 1988)). When a treating

13   or examining doctor’s opinion is contradicted, the opinion can be rejected “for specific

14   and legitimate reasons that are supported by substantial evidence in the record.” Lester,

15   81 F.3d at 830–31 (citing Andrews v. Shalala, 53 F.3d 1035, 1043 (9th Cir. 1995)).

16          1. Opinion of Dr. Bowes

17          Dr. Bowes examined Plaintiff on November 9, 2015. AR 865. She noted Plaintiff’s

18   diagnoses of major depressive disorder, PTSD, attention deficit-hyperactivity disorder,

19   and substance use disorders that were in remission. AR 868. Performing a mental

20   status examination, she noted Plaintiff’s mood to be depressed and his affect blunted,

21   and found his abstract thinking capability, insight, and judgment to fall outside normal

22   limits. AR 870. Based on her examination, she went on to opine that Plaintiff would have

23   marked limitations in the functional area of performing activities within a schedule,

24

25
     ORDER REVERSING AND REMANDING
     DEFENDANT’S DECISION TO DENY BENEFITS - 9
1    maintaining regular attendance, and being punctual within customary workplace

2    tolerances. AR 868.

3           She further opined that Plaintiff would be moderately limited in understanding,

4    remembering, and persisting in tasks by following detailed instructions; in learning new

5    tasks; in making simple work-related decisions; in asking simple questions or requesting

6    assistance; in communicating and performing effectively in a work setting; in

7    maintaining appropriate behavior in a work setting; in completing a normal work day or

8    week without interruptions from psychologically based symptoms; and, finally, in setting

9    realistic goals and planning independently. AR 868–69. Dr. Bowes also recommended

10   that plaintiff should have a protective payee due to mismanagement of funds. AR 869.

11          2. Opinions of Dr. Wilkinson and Dr. Carstens

12          Dr. Wilkinson examined Plaintiff on October 17, 2016, and diagnosed Plaintiff as

13   having an unspecified form of bipolar disorder, PTSD, and polysubstance dependence

14   in full remission. AR 496, 498.In addition to the functional limitations that Dr. Bowes

15   assessed, Dr. Wilkinson found that Plaintiff would be markedly limited in the area of

16   maintaining appropriate behavior in a work setting, and would have moderate limitations

17   in performing routine tasks without special supervision, in adapting to changes within a

18   routine work setting, and in staying aware of normal hazards and taking appropriate

19   precautions—three areas in which Dr. Bowes assessed Plaintiff as having only mild

20   limitations. See AR 498–99, 868. Dr. Wilkinson did not recommend a protective payee.

21   AR 499.

22          On October 19, 2016, Dr. Carstens reviewed Plaintiff’s medical records and

23   concurred in Dr. Wilkinson’s assessment of Plaintiff’s limitations – except, Dr. Carstens

24

25
     ORDER REVERSING AND REMANDING
     DEFENDANT’S DECISION TO DENY BENEFITS - 10
1    opined that “a longer duration of 18-24 months should be considered”. AR 508. Dr.

2    Carstens stated that an onset date of November 9, 2015 was consistent with the clinical

3    documentation. AR 509.

4           3. Opinion of Dr. Wingate

5           In September 2018, Dr. Wingate performed a functional capacity evaluation that

6    included a clinical interview and mental status examination, making note of Plaintiff’s

7    dysphoric mood and blunted affect. AR 1208. She also noted his memory,

8    concentration, insight, and judgment fell outside normal limits in the mental status

9    examination. AR 1206–07. In this assessment, she diagnosed Plaintiff with PTSD, panic

10   disorder, bipolar disorder in partial remission, attention deficit-hyperactivity disorder, and

11   substance use disorder in remission. AR 1206. She opined that Plaintiff would have

12   marked limitations in the areas of performing activities within a schedule,

13   communicating and performing effectively in a work setting, maintaining appropriate

14   behavior, and completing a normal work day or week without interruptions from his

15   psychologically based symptoms. AR 1207.

16          4. ALJ’s Weighing of the Opinions

17          The ALJ did not discuss the opinions of Drs. Bowes, Wilkinson, Carstens, and

18   Wingate separately but addressed them as a whole, stating that their “general

19   limitations indicating [Plaintiff] is restricted to unskilled work with limited social

20   interactions is consistent with the longitudinal record,” but that each of these doctors

21   was “only able to examine [Plaintiff] on limited occasions,” and that the opinions were

22   “not consistent with the totality of the record” insofar as they “suggest[ed Plaintiff] is

23   unable to work full time or complete a regular schedule[.]” AR 43. The ALJ thus gave

24

25
     ORDER REVERSING AND REMANDING
     DEFENDANT’S DECISION TO DENY BENEFITS - 11
1    these opinions only “some weight,” and opted to give great weight instead to the opinion

2    of non-examining psychological consultant Matthew Comrie, Psy.D. AR 42–43.

3           Dr. Comrie reviewed Plaintiff’s medical records on March 8, 2017, as part of the

4    initial disability reconsideration process and opined Plaintiff “would have occasional

5    difficulties in maintaining concentration, pace and persistence when symptomatic,” but

6    would be “capable of simple and well-learned detailed tasks [with] reasonable

7    [concentration, persistence, and pace], attending work within customary tolerances,

8    working [within] a routine, and completing a normal workday/week.” AR 240. As for

9    social functioning, he wrote that Plaintiff could occasionally collaborate with coworkers

10   but should not be expected to interact with the general public. AR 241, 244. Dr. Comrie

11   did not find Plaintiff to have any memory limitations. AR 240. Finally, with regard to

12   adaptation capacities, he wrote that Plaintiff would be able to adjust to changes with

13   sufficient notice and “be able to set goals and make plans for simple and familiar

14   detailed tasks.” AR 241. He also found that Plaintiff could perform unskilled work, but “is

15   not capable of public contact”. AR 244.

16          An ALJ is not required to give reasons for crediting, as opposed to rejecting,

17   medical opinion evidence. Howard v. Barnhart, 341 F.3d 1393, 1395 (9th Cir. 1984).

18   However, an ALJ is required to give specific and legitimate reasons, based on

19   substantial evidence in the record, when they reject the opinion of a treating or

20   examining physician based in part on the testimony of a non-examining medical advisor.

21   Andrews v. Shalala, 53 F.3d 1035, 1043 (9th Cir. 1995).

22          With respect to the ALJ’s first reason, Drs. Bowes, Wilkinson, and Wingate each

23   performed a one-time examination of Plaintiff. This would be a valid reason to give less

24

25
     ORDER REVERSING AND REMANDING
     DEFENDANT’S DECISION TO DENY BENEFITS - 12
1    weight to these doctors’ opinions as compared to opinions of a treating psychologist, but

2    “it is not a reason to give preference to the opinion of a doctor who has never examined

3    the claimant.” Lester, 81 F.3d at 832. The ALJ erred in relying on this reason.

4           With respect to the ALJ’s second reason, a conflict between treatment notes and

5    an examining physician’s opinions may constitute an adequate reason to discount the

6    opinions of an examining physician. See Valentine v. Comm’r of Soc. Sec. Admin., 574

7    F.3d 685, 692-93 (9th Cir. 2009) (holding that a conflict with treatment notes is a

8    specific and legitimate reason to reject treating physician’s opinion). Yet ALJs may not

9    “cherry-pick” evidence from the record to support their findings. See Holohan, 246 F.3d

10   at 1207 (finding that the ALJ erred by selectively picking some entries in the record

11   while ignoring others).

12          As discussed above, supra Section IV. A., the ALJ relied to a great extent on

13   treatment notes and examination findings tending to indicate Plaintiff’s symptoms were

14   manageable; in so doing, the ALJ ignored or minimized extensive medical evidence

15   indicating a contrary conclusion. This is not a specific and legitimate reason to reject the

16   examining psychologists’, or Dr. Carstens’ analysis, and it is particularly problematic

17   with regard to Plaintiff’s mental health symptoms due to the cyclical nature of bipolar

18   disorder. Just as the ALJ erred in rejecting Plaintiff’s testimony on this basis, so, too, did

19   the ALJ err in giving less weight to the opinions of examining and reviewing doctors on

20   this basis.

21          C. Whether the ALJ Erred in Assessing Lay Witness Statements

22          Next, Plaintiff asserts that the ALJ erred in evaluating third party function reports

23   from his mother, Yvette Brooks, and his partner, Samantha Robson. Dkt. 18, pp. 17–18.

24

25
     ORDER REVERSING AND REMANDING
     DEFENDANT’S DECISION TO DENY BENEFITS - 13
1           Lay testimony regarding a claimant’s symptoms “is competent evidence that an

2    ALJ must take into account,” unless the ALJ “expressly determines to disregard such

3    testimony and gives reasons germane to each witness for doing so.” Lewis v. Apfel, 236

4    F.3d 503, 511 (9th Cir. 2001). In rejecting lay testimony, the ALJ need not cite the

5    specific record as long as “arguably germane reasons” for dismissing the testimony are

6    noted, even though the ALJ does “not clearly link his determination to those reasons,”

7    and substantial evidence supports the ALJ’s decision. Id. at 512. The ALJ also may

8    “draw inferences logically flowing from the evidence.” Sample v. Schweiker, 694 F.2d

9    639, 642 (9th Cir. 1982).

10          Yvette Brooks completed a third-party function report in March 2017 and another,

11   shorter lay witness questionnaire in September 2018. AR 440–46, 471–74. In her 2017

12   report, she seconded many of Plaintiff’s statements regarding his up-and-down moods,

13   difficulties with social functioning, and inability to concentrate, while adding that Plaintiff

14   “always thinks he’s going to die and thinks there’s something wrong with himself.” AR

15   446. She observed that Seroquel caused side effects, making Plaintiff drowsy and

16   sleepy. AR 447.

17          In her 2018 questionnaire, she added that standing and walking was not an issue

18   for Plaintiff, but that sitting was, because he would become very restless. She stated

19   that she bought groceries for Plaintiff because he was unable to concentrate, and

20   reiterated that he had little to no social life because he “always wants to be in charge or

21   he gets angry.” AR 473. Finally, Brooks noted that Plaintiff’s hand alternated between

22   severe pain and numbness after surgery, causing him to be unable to hold items. AR

23   471.

24

25
     ORDER REVERSING AND REMANDING
     DEFENDANT’S DECISION TO DENY BENEFITS - 14
1          Samantha Robson also completed a lay witness questionnaire in September

2    2018. She stated that Plaintiff’s constant nervousness sometimes causes him to shake

3    and causes “shakiness even in his voice when he speaks.” She also noted Plaintiff’s

4    severe mood swings, that he often forgets what he just said and repeats himself, and he

5    is obsessively clean and concerned with doing tasks in a particular order. She stated

6    that Plaintiff’s hand pain afflicted him day and night and prevented him from enjoying

7    painting, a previous hobby. AR 477–78.

8          In discussing these statements, the ALJ found that Brooks’s and Robson’s

9    observations “mirror[ed]” Plaintiff’s testimony and were inconsistent with medical

10   evidence indicating Plaintiff’s hand surgery was successful and his other physical and

11   mental symptoms were successfully managed with therapy. AR 38.

12         The ALJ’s reasons for rejecting the testimony of these lay witnesses

13   weresubstantially the same as those given for rejecting Plaintiff’s symptom testimony.

14   As discussed above, supra Section IV. A., these reasons were not supported by

15   substantial evidence.In rejecting the lay witness statements by relying on an incomplete

16   discussion of the medical evidence, the ALJ erred by failing to give reasons germane to

17   each witness for doing so.

18         D. Whether the ALJ’s RFC Determination is Supported by Substantial Evidence

19         Plaintiff argues the ALJ erred in formulating the RFC and in making his step five

20   findings. Dkt. 19, pp. 17–18. Plaintiff argues, among other things, the RFC was

21   incomplete because the ALJ failed to properly evaluate and include all limitations from

22   Plaintiff’s symptom testimony, the medical opinion evidence, and the lay witness

23   evidence. Because the Court has found in Plaintiff’s favor on several issues raised

24

25
     ORDER REVERSING AND REMANDING
     DEFENDANT’S DECISION TO DENY BENEFITS - 15
1    regarding lack of substantial evidence concerning the ALJ’s reasons for rejecting the

2    psychological evidence from examining psychologists and from Dr. Carstens, Plaintiff’s

3    argument concerning the RFC succeeds. See Lingenfelter v. Astrue, 504 F.3d 1028,

4    1040–41 (9th Cir. 2007) (holding ALJ’s RFC assessment and step five determination

5    were not supported by substantial evidence where the ALJ’s RFC and hypotheticals to

6    vocational expert failed to include all of the claimant’s impairments)

7                                          CONCLUSION

8           Based on the foregoing discussion, the Court finds the ALJ erred when he

9    determined plaintiff to be not disabled. Defendant’s decision to deny benefits therefore

10   REVERSED and this matter is REMANDED for further administrative proceedings. The

11   ALJ is directed to hold a new hearing and give Plaintiff the opportunity to provide

12   additional evidence; re-evaluate Plaintiff’s symptom testimony, all medical opinion

13   evidence, and lay witness testimony, as well as any new evidence produced after the

14   date of the last hearing.

15   Dated this 7th day of May, 2021.

16                                                        A
                                                                            Theresa L. Fricke
17                                                             United States Magistrate Judge
18

19

20

21

22

23

24

25
     ORDER REVERSING AND REMANDING
     DEFENDANT’S DECISION TO DENY BENEFITS - 16
